DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figs. 1-10) in the reply filed on 05/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). That is, applicant does not provide arguments as to the restriction between the two species, but rather applicant’s arguments are directed to which claims are considered to be generic and which claims read on the elected species.  The examiner agrees with applicant’s listing of claims which are generic and claims readable on the elected species. Claims 1-6 and 10-26 are examined herein.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite in reciting at least one “thin layer of fabric” (line 5). The scope of the term “thin” cannot be ascertained. It is not clear what fabric thicknesses would be considered “thin” and what fabric thickness would not be considered “thin”.
The term “thin” is a relative term and the scope of the term is not defined or clear. Although the specification discloses that the fabric has a thickness of about 1/32 inch, the specification does not define the scope of the term “thin”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 14-22 and 24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
	The claims should recite the human body only functionally, since the human body cannot form a part of the scope of the invention. Claim 2 recites “said joint gripping region gripping the arm” and “said arm covering region snuggly and flushly engaging the contours of the arm”. These recitations should recite the arm only functionally, e.g. by reciting said joint gripping region “is configured to”, or “being configured to”, or “is adapted to” grip the arm.  Similarly claim 2 should recite said arm covering region “adapted to” snuggly and flushly engage the contours of the arm (or similar language).
Claim 14 recites “said semi-rigid longitudinal spine laterally conforms to the laterally rounded shape of the side surface of the forearm as said spine extends along the longitudinal length of the forearm”. This recitation should recite the spine “is adapted to” or “is configured to” so conform and extend.  
Similarly, claim 15 recites “said semi-rigid longitudinal spine laterally conforms to the laterally flat shape of the upper surface of the forearm as said spine extends along the longitudinal length of the arm” and claim 16 recites fabric “that engages the arm”. Such recitations should include ““is adapted to” or “is configured to” in order to recite the body only functionally. 
Such amendments to recite the invention as “adapted to” or “configured to” when referring to the human body would overcome this rejection and avoid issues under 35 U.S.C. 101.
Claims 17-22 and 24 are rejected herein by virtue of being dependent upon rejected claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-16, 22-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 7,621,882).
Phillips discloses a sleeve (see Figs. 3-4) for wearing on an arm of a person as in claim 1, comprising a main body (see 10 in Figs. 3-4) formed by at least one thin layer of fabric (col. 4, lines 40-42 discloses the use of layers 12,14, which are disclosed as nylon or other textile in col. 5, lines 57-59), said main body having first and second sleeve surfaces (the surfaces of 12,14, shown in Figs. 3 and 4), first and second longitudinal sleeve sides (lower end 30 forms the first sleeve side end and the upper end 32 forms the second sleeve side when oriented as shown in annotated figure below), first and second lateral sleeve ends (the left side forms a first side and the right side forms a second side when oriented as shown in annotated figure below) and a sleeve perimeter (20) (see col. 4, lines 55-64), and said main body including:
a lateral slot (50) extending inwardly from said second sleeve side (32) (see Fig. 4; col. 5, lines12-14), said slot (50) having an innermost slot end (see Fig. 4) and defining a slot line extending from said innermost slot end to said first sleeve side (30; see Fig. 4),
a main flap (the lower portion of the body when oriented as shown below, as generally indicated in annotated figure below) extending longitudinally and continuously along said first sleeve side (30) between said first and second sleeve ends (see Fig. 4 and annotated figure below), said main flap having a shorter forward portion (in the region where shorter strip 36 is located, corresponding generally to width “w”), a longer rearward portion (in the region where longer strip 36 is located, corresponding generally to width “W”) and a main securement strip (formed by strips 36) fixed to said first sleeve surface (col. 4, lines 61-67), said main securement strip extending along said first sleeve side (30; see annotated figure below and Fig. 4);
a joint flap (66; see Fig. 4 and col. 5, lines 31-37) located between said slot (50) and said first sleeve end (the left side in annotated figure below) and having a joint securement strip (38) fixed to said second sleeve surface (col. 4, line 61-65; col. 5, lines 1-2);
an arm flap (67) located between said slot (50) and said second sleeve end (the right side in annotated figure below) and having an arm securement strip (38) fixed to said second sleeve surface (col. 4, line 61-65; col. 5, lines 1-2);
a joint gripping region (the left portion of the body when oriented as shown in annotated figure below, extending generally from region 66 to edge 30) between said first end and said slot (50) and slot line, said joint gripping region including said joint flap (66) and said shorter forward portion of said main flap (see Fig. 4 and annotated figure below); and,
an arm covering region (the right portion of the body when oriented as shown in annotated figure below, extending generally from region 67 down to edge 30) between said second end and said slot (50) and slot line, said arm covering region including said arm flap (67) and said longer rearward portion of said main flap (see Fig. 4 and annotated figure below);
said arm covering region having a smooth central area between said main flap and said arm flap (see annotated figure below).
With respect to the recitation in claim 1 of the sleeve being a “fistula” sleeve for use on the arm to protect a fistula, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    685
    770
    media_image1.png
    Greyscale

Regarding claim 2, the sleeve is adapted to wrap around the arm with said joint securement strip (strip 38 on flap 66) securing to said shorter forward portion of said main securement strip (36) in a laterally adjustable manner, said arm securement strip (strip 38 on flap 67) securing to said longer rearward portion of said main securement strip (36) in an independently laterally adjustable manner (see Fig. 4; col. 4, line 61 through col. 5, line 3), said joint gripping region gripping the arm proximal one of the joints to secure said sleeve to the arm and said arm covering region snuggly and flushly engaging the contours of the arm (see Fig. 4). The limitations with respect to the use of the sleeve on the arm and the use of the sleeve to cover a fistula amount to the intended use of the claimed device and do not further distinguish the claimed structure from Phillips.
	Regarding claim 3, the fabric disclosed by Phillips is “floppy” (nylon or other textile; col. 5, lines 57-59), and Phillips discloses that the securement strips are hook and loop fasteners (col. 4, lines 64-66). Such hook and loop fasteners are stiff and would form semi-rigid securement strips due to the material of the hook and loop fasteners. Such hook and loop strips would stiffen the underlying fabric since they are stiff material. Therefore, the hook and loop strips form semi-rigid securement strips which stiffen the flap as in claim 3, due to the stiff material of a hook and loop fastening strip. Alternatively, Phillips discloses that the securement strip may be zippers, rather than hook and loop fasteners (col. 5, lines 7-11). Zippers comprise stiff rows of zipper teeth, which would form semi-rigid securement strips which stiffen the flap as in claim 3.
Regarding claim 4, the recitation “wherein the fistula has a top surface and side surfaces, the side surfaces abruptly protruding from the natural contour of the arm, and said arm covering region providing a gradually sloping contour between the natural contour of the arm the top surface of the fistula” is directed to the intended use and function of the claimed device. It is noted that the fistula does not form a part of the claimed invention. The intended use and functional limitations of claim 4 do not further distinguish the claimed structure from Phillips.
Regarding claim 5, Phillips discloses said lateral slot (50) is a linear slot extending generally parallel to said first and second ends (the left and right edges when oriented as shown in annotated figure above) and generally perpendicular to said first and second sides (30,32); see Fig. 4 and col. 5, lines 12-18.
Regarding claim 10, said semi-rigid securement strips form a semi-rigid longitudinal spine when said sleeve is secured to the arm (the hook and loop strips form such a semi-rigid longitudinal spine, or alternatively the zippers would form such a semi-rigid longitudinal spine; col. 4, line 61 - col. 5, line 11), said spine being positioned away from the longitudinally extending fistula (the spine is capable is being so positioned).
Regarding claim 11, the joint flap (66) is a wrist flap (it is capable of being positioned near a wrist), said joint gripping region is a wrist gripping region (it is capable of being positioned near a wrist), and said arm covering region is a forearm covering region (it is capable of being positioned near a forearm). These recitations are directed to the intended use of the device on the limb and do not further limit the claimed structure over that of Phillips, which could be positioned on a limb as desired (col. 5, lines 12-56).
Regarding claim 12, the joint flap (66) is an elbow flap (it is capable of being positioned near an elbow), said joint gripping region is an elbow gripping region (it is capable of being positioned near an elbow), and said arm covering region is an upper arm covering region (it is capable of being positioned near an upper arm). These recitations are directed to the intended use of the device on the limb and do not further limit the claimed structure over that of Phillips, which could be positioned on a limb as desired (col. 5, lines 12-56).
Regarding claim 13, said spine provides sufficient rigidity to be gripped by just one hand to longitudinally and rotationally adjust said sleeve on the arm (the device of Phillips, having a spine formed by hook and loop strips or zippers, is capable of functioning and being used as claimed).
Regarding claim 14, the claim is directed to the manner of use of the device on the arm and the function of the device. The device of Phillips is capable of functioning as claimed, with the spine laterally conforming to the laterally rounded shape of the side surface of the forearm as said spine extends along the longitudinal length of the forearm, as claimed. 
Regarding claim 15, the claim is directed to the manner of use of the device on the arm and the function of the device. The device of Phillips is capable of functioning as claimed, with the spine laterally conforming to a laterally flat shape as the spine extends along the longitudinal length of the forearm, as claimed. 
Regarding claim 16, Phillips discloses the main body is formed by multiple layers of fabric including an outer layer and an inner layer (layers 12 and 14) that engages the arm (col. 4, lines 40-42; col. 5, lines 57-59).
Regarding claim 22, the central area of said outer layer is free to move when snagged while said central area of said inner layer remains in place against the fistula (the device of Phillips is capable of functioning as claimed, since a central area between stitching 18 could have layers which move; the recitation of the intended use and function does not distinguish from the structure of Phillips).
Regarding claim 23, said sleeve is adapted to lay substantially flat on a supporting surface to facilitate securing said sleeve to the arm with the use of just one hand (see flat structure shown in Figs. 3-4).
Regarding claim 25, the first sleeve surface is an upper sleeve surface and said second sleeve surface is a lower sleeve surface (see Figs. 3 and 4), said main securement strip (36) being fixed to said upper sleeve surface (Fig. 4), and said joint and arm securement strips (38) being fixed to said lower sleeve surface (Fig. 3).
Regarding claim 26, Phillips discloses said main securement strip (36) includes a plurality of hooks (col. 4, lines 65-66), said joint and arm securement strips (38) include a plurality of loops (col. 4, line 67 – col. 5, line 2), said hooks and loops intermesh to secure said strips together in a selectively releasable manner when said joint and arm securement strips engage said main securement strip (col. 4, line 61 – col. 5, line 3).


Claims 1-4, 6, 10-17, 20, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao (US 6,845,514).
Yao discloses a sleeve (see Figs. 9-11) for wearing on an arm of a person as in claim 1, comprising a main body (4.15) formed by at least one thin layer of fabric (col. 7, lines 23-26 and col. 8, line 1), said main body (4.15) having first and second sleeve surfaces (the surface show in Fig. 11 and the opposite surface to that shown in Fig. 11), first and second longitudinal sleeve sides (the right side forms a first side and the left side forms a second side in Fig. 11), first and second lateral sleeve ends (the upper end in Fig. 11 forms the first end and the lower end in Fig. 11 forms the second end) and a sleeve perimeter (the perimeter shown in Fig. 11), and said main body including:
a lateral slot (4.77) extending inwardly from said second sleeve side (the concave shaped area 4.77 forms a wide slot; see Fig. 11), said slot having an innermost slot end (towards the right in Fig. 11) and defining a slot line extending from said innermost slot end to said first sleeve side (such a slot line would be defined from the apex of the inward slot curve to the right hand side of the device; Fig. 11),
a main flap (the right side portion of the body shown in Fig. 11, generally indicated by the arrow in annotated figure below) extending longitudinally and continuously along said first sleeve side between said first and second sleeve ends (see Fig. 11), said main flap having a shorter forward portion (the uppermost portion of the main flap; see annotated figure below indicating that portion which is considered to be the “shorter forward portion”), a longer rearward portion (the lower portion of the main flap; see annotated figure below indicating that portion which is considered to be the “longer rearward portion”) and a main securement strip (4.73; see Fig. 11; col. 7, lines 40-41) fixed to said first sleeve surface, said main securement strip extending along said first sleeve side (see Fig. 11);
a joint flap (the upper left portion of the main body in Fig. 11; see joint flap labelled in annotated figure below: the area generally outlined in bold forms the joint flap) located between said slot (4.77) and said first sleeve end (upper end) and having a joint securement strip (4.81) fixed to said second sleeve surface (col. 7, lines 53-56);
an arm flap (the lower left portion of the main body in Fig. 11; see arm flap labelled in annotated figure below: the area generally outlined in bold forms the arm flap) located between said slot (4.77) and said second sleeve end (the lower end) and having an arm securement strip (4.71) fixed to said second sleeve surface (col. 7, lines 37-40);
a joint gripping region (the upper portion of the body in Fig. 11) between said first end (upper end) and said slot (4.77) and slot line, said joint gripping region including said joint flap and said shorter forward portion of said main flap (see Fig. 11); and,
an arm covering region (the lower portion of the bod in Fig. 11) between said second end (lower end) and said slot (4.77) and slot line, said arm covering region including said arm flap and said longer rearward portion of said main flap (see Fig. 11 and regions indicated in annotated figure below);
said arm covering region having a smooth central area between said main flap and said arm flap (see the central portion of the main body in Fig. 11).
With respect to the recitation in claim 1 of the sleeve being a “fistula” sleeve for use on the arm to protect a fistula, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image2.png
    441
    959
    media_image2.png
    Greyscale

Regarding claim 2, the sleeve is adapted to wrap around the arm with said joint securement strip (4.81) securing to said shorter forward portion of said main securement strip (4.73) in a laterally adjustable manner, said arm securement strip (4.71) securing to said longer rearward portion of said main securement strip (4.73) in an independently laterally adjustable manner (col. 7, lines 37-63), said joint gripping region gripping the arm proximal one of the joints to secure said sleeve to the arm and said arm covering region snuggly and flushly engaging the contours of the arm (col. 7, lines 23-26 and 37-63). The limitations with respect to the use of the sleeve on the arm and the use of the sleeve to cover a fistula amount to the intended use of the claimed device and do not further distinguish the claimed structure from Yao.
	Regarding claim 3, Yao discloses that the non-elastic straps 4.67 and 4.79 have Velcro™ material (4.71, 4.81) secured to both sides of the straps (col. 7, lines 37-56). Similarly, the Velcro™ 4.73 is secured to both sides of the right end of the body (col. 7, lines 41-42). This would create a stiffer region which is “semi-rigid” to the extent claimed, since the two layers of Velcro™ with the strap material therebetween would necessarily form a semi-rigid, stiff structure. The elastic fabric (col. 8, line 1) is “floppy” as in claim 3, and the securement strips are semi-rigid securement strips (due to the three layered structure, formed with the two layers of Velcro™ on the fabric), and each of said securement strips (4.71, 4.81, 4.73) stiffening its said flap (due to the layered structure) as in claim 3.
Regarding claim 4, the recitation “wherein the fistula has a top surface and side surfaces, the side surfaces abruptly protruding from the natural contour of the arm, and said arm covering region providing a gradually sloping contour between the natural contour of the arm the top surface of the fistula” is directed to the intended use and function of the claimed device. It is noted that the fistula does not form a part of the claimed invention. The intended use and functional limitations of claim 4 do not further distinguish the claimed structure from Yao.
Regarding claim 6, the main securement strip (4.73) is an integral securement strip extending continuously from said first sleeve end to said second sleeve end (see Fig. 11).
Regarding claim 10, said semi-rigid securement strips form a semi-rigid longitudinal spine when said sleeve is secured to the arm (the two securement strips 4.73, one on each side of the device, would form such a semi-rigid spine; col. 7, lines 37-42) said spine being positioned away from the longitudinally extending fistula (the spine is capable is being so positioned).
	Regarding claim 11, the joint flap is a wrist flap (since it is positioned near a wrist), said joint gripping region is a wrist gripping region (the upper portion of the body in Fig. 11), and said arm covering region is a forearm covering region (the lower portion of the body in Fig. 11). 
Regarding claim 12, the joint flap is an elbow flap (the device of Yao could be positioned on a limb as desired), said joint gripping region is an elbow gripping region (the upper portion of the body in Fig. 11), and said arm covering region is an upper arm covering region  (the lower portion of the body in Fig. 11). These recitations are directed to the intended use of the device on the limb and do not further limit the claimed structure over that of Yao, which could be positioned on a limb as desired.
Regarding claim 13, said spine provides sufficient rigidity to be gripped by just one hand to longitudinally and rotationally adjust said sleeve on the arm (the device of Yao is capable of functioning and being used as claimed).
Regarding claim 14, the claim is directed to the manner of use of the device on the arm and the function of the device. The device of Yao is capable of functioning as claimed, with the spine laterally conforming to the laterally rounded shape of the side surface of the forearm as said spine extends along the longitudinal length of the forearm, as claimed. 
Regarding claim 15, the claim is directed to the manner of use of the device on the arm and the function of the device. The device of Yao is capable of functioning as claimed, with the spine laterally conforming to a laterally flat shape as the spine extends along the longitudinal length of the forearm, as claimed. 
Regarding claim 16, Yao discloses the main body is formed by multiple layers of fabric including an outer layer and an inner layer that engages the arm (col. 7, lines 23-26 and col. 8, line 1).
Regarding claim 17, the layers of fabric are laterally stretchable (col. 7, lines 23-26 and col. 8, line 1 disclose that the fabric is elastic; the fabric would necessarily be laterally stretchable in order to accomplish the universal fit described by Yao).
Regarding claim 20, the sleeve has a pocket (4.89; Fig. 11) forming an internal compartment, said outer layer has an opening to said internal compartment (see opening at bottom of pocket 4.89 in Fig. 11), said opening being selectively opened and closed (col. 8, lines 1-18), said pocket being formed between said outer and inner layers and located in said central area (see Fig. 11 and col. 7, line 66 through col. 8, line 4; col. 8, lines 21-22).
Regarding claim 22, the central area of said outer layer is free to move when snagged while said central area of said inner layer remains in place against the fistula (the device of Yao is capable of functioning as claimed, since the outer layer is free from the inner layer and therefore could move, and the inner layer is capable is remaining in place due to the separate layers and the elasticity of the fabric material of Yao; col. 7, lines 23-26 and col. 7, line 66 through col. 8, line 1; the recitation of the intended use and function does not distinguish from the structure of Yao).
Regarding claim 23, said sleeve is adapted to lay substantially flat on a supporting surface to facilitate securing said sleeve to the arm with the use of just one hand (see flat structure shown in Fig. 11).
Regarding claim 25, the first sleeve surface is an upper sleeve surface and said second sleeve surface is a lower sleeve surface (see Fig. 11), said main securement strip (4.73) being fixed to said upper sleeve surface (col. 7, lines 40-41), and said joint and arm securement strips (4.81, 4.71) being fixed to said lower sleeve surface (col. 7, lines 38-40 and 53-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 6,845,514) in view of Martel et al (US 5,370,606).
Yao discloses the sleeve is made of an outer layer and an inner layer of stretchable fabric (col. 7, lines 23-25 and col. 8, line 1), but does not disclose of what fibers/materials the fabric is made of. Therefore, Yao does not specifically disclose the use of spandex and one of either polyester or nylon filament as in claims 18-19.
An elastic fabric comprising such a blend is conventional in the art. Martel discloses a hand and wrist support made of thin, lightweight elastic spandex material (col. 1, lines 63-68). Martel discloses the fabric is made of a blend of spandex and nylon filament (col. 2, lines 54-63), as in claim 18. Martel discloses the fabric is about 20% spandex and about 80% nylon (see the fabric disclosed in col. 2, line 67-col. 3, line 3), as in claim 19. Martel discloses that this fabric provides support for the hand and wrist while allowing flexibility (col. 2, lines 1-3 and 54-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fabric of Martel for the layers of Yao in order to provide support for the hand and wrist as taught by Martel, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	
	


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 7,621,882) in view of Maramotti (US 8,689,712).
Phillips discloses a sleeve as claimed, wherein said outer and inner layers (12,14) are in aligned registry (see Figs. 3-4; col. 4, lines 40-42). The outer edges are stitched together along the periphery 20 (see Figs. 3-4; col. 4, lines 55-56). Phillips does not disclose the outer ends of each layer are folded inwardly around said perimeter of said main body and hemmed together with a double row of stitching, as in claim 21, however this is a conventional manner of seaming two fabrics together.  Maramotti discloses a method of joining two fabrics (1 and 10) together in a multilayer structure (col. 2, lines 15-18), wherein the outer ends of each layer (1,10) are folded inwardly around said perimeter (see fabrics 1 and 10 in Fig. 6 having their edges folded inwardly as shown in Fig. 6) and hemmed together (col. 6, lines 9-11 and 50-58; see hem shown at folded portions in Fig. 6) with a double row of stitching (the hem comprises two rows of stitching, 16 and 18; see Figs. 5 and 6, and col. 6, lines 9-21 and 29-33; the hem also comprises another row of stitching 13 as seen in Fig. 6).  Maramotti discloses that this hem structure along the edge forms an aesthetically pleasing perimeter hem which does not increase the thickness of the junction area (col. 2, lines 15-30; col. 6, line 22-25 and 56-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the edge of the fabric layers of Phillips with inward folded regions which are hemmed together with a double row of stitching in order to provide an aesthetically pleasing perimeter hem which does not increase the thickness of the junction area as taught by Maramotti.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 6,845,514) in view of Goss (US 5,070,541).
	Yao discloses a sleeve as claimed, including each of said securement strips has a non-stretchable base (strips 4.71 and 4.81 are mounted on nonelastic straps 4.67, and 4.79, the nonelastic straps forming a non-stretchable base; additionally, the base of the Velcro™ strip itself, and the Velcro™ strip on the opposite side of the fabric or strap,  forms a non-stretchable base for the hooks and loops of 4.71, 4.81, and 4.73). The strips (4.71, 4.81,4.73) have a strip perimeter, as shown in Fig. 11.  Each of said securement strip is fixed to an area of its said flap as in claim 24, and each of said areas of said flap are non-stretchable (the area is non-stretchable since the Velcro™ strip is attached thereto in that area, which would eliminate stretching at the precise location of the Velcro™; also, the straps 4.67 and 4.79 are nonelastic). 
Thus, Yao discloses the structure of claim 24 except that Yao does not specifically disclose that the securement strips are attached by stitching around the strip perimeter. Yao does not disclose how the Velcro™ strips are attached to the underlying area. It is conventional, however, to attach Velcro™ strips by stitching around their perimeter.
Goss discloses an arm sleeve which has Velcro™ hook and loop strips (12, 14, 16, 18) forming securement strips as claimed (Figs. 1-3; col. 1, line 54 through col. 2, line 1). The strips are attached by stitching around the perimeter of the strip, as in clam 24 (see Figs. 1-3; col. 2, lines 12-15). Goss teaches that the strips are first glued to the area, and then are sewn around their perimeter with heavy duty thread (col. 2, lines 9-15), as well as being sewn in a triangle pattern 12A, 14A (col. 2, lines 13-14).  This creates a durable, secure connection (col. 2, lines 7-21).  It is noted that the triangle pattern would further create a non-stretchable base as in claim 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fix the Velcro™ strips of Yao by stitching around the perimeter of the strips in order to create a secure, durable connection to the base, as taught by Goss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose sleeve structures similar to that claimed and sleeve structures used for covering medical devices attached to the arm.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732